Citation Nr: 0813678	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUE

Entitlement to service connection for degenerative disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which, in pertinent part, denied 
entitlement to service connection a low back disability.


FINDING OF FACT

In a March 2008 rating decision, the veteran was granted 
service connection for degenerative disease of the lumbar 
spine with a 30 percent disability rating, effective 
September 25, 2006.


CONCLUSION OF LAW

There are no errors of fact or law for appellate 
consideration and the Board does not have jurisdiction to 
review the appeal.  38 U.S.C.A. §§ 511, 7104 (West 2002); 
38 C.F.R. § 20.101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for entitlement to service connection for 
degenerative disease of the lumbar spine was granted by the 
RO in a March 2008 rating decision.  An initial rating of 30 
percent was assigned, effective September 25, 2006.   As this 
constitutes a full grant of the benefits on appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.







	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


